DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-24 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 requires a first instance of “a sputtering target comprising at least one metal selected from the group consisting of tantalum and niobium” and “an average content of said at least one metal selected from the group consisting of tantalum and niobium” (emphasis added), and then also requires a second instance of ‘a microstructure of the sputtering target defined by: at least one metal selected from the group consisting of tantalum and niobium’ (emphasis added). It is unclear as to whether the first and second instances are intended to be the same ‘at least one metal’ or are intended to be distinct instances of the ‘at least one metal’.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US Patent No. 8,409,498) in view of Iwasaki et al (US 2005/0191202).
With respect to claims 17 and 30-31, Inoue discloses a sputter target consisting of about 5% Nb, unavoidable impurities and a balance of Mo being about 95 at% (abstract; Table 1, Example 4; Table 2, Example 14). Inoue further discloses in fig. 2 the sputter target has a microstructure defined by a matrix [1] of Mo with islands (i.e. particles) [2] of metal M (M = Nb) (abstract; col. 1, lines 66-67; col. 2, lines 1-24; col. 3, lines 1-2), with figs. 4-7 further depicting the microstructure of the matrix of Mo with particles of Nb (col. 3, lines 5-15). Inoue further discloses the sputter target is formed by conditions of: 1) hot isostatic pressing for 5 hours at a temperature of 1250oC and pressure of 120 MPa (Example 1, col. 6, lines 24-27), followed by 2) hot rolling at 1150oC (Example 2, lines 7-15), similar (if not identical) to conditions taught at para 0024, 0052, 0058, 0073, and 0086 of Applicant’s published Specification (US 2019/0221408) for forming the sputter target.
However Inoue is limited in that it is not specifically suggested that the hot isostatic pressing at 1250oC followed by rolling at 1150oC of Inoue (Examples 1 at col. 
Iwasaki teaches a method of producing a target of Mo alloy having 5 at% of Nb (abstract; para 0009-0010; Table 1, Examples 2 and 8-9), wherein the target of Mo and 5 at% Nb is produced by a hot plastic working of hot isostatic pressing at 1250oC followed by a recrystallization microstructure treatment of rolling at a temperature of 1150oC  in order to make the target have a uniform crystal structure for uniformity of film during deposition (para 0015, 0019, 0046 and 0070-0082; Tables 1-3).
It would have been obvious to one of ordinary skill in the art to expect the target of Mo with 5 at% Nb of Inoue to have a recrystallized microstructure as taught by Iwasaki since both Inoue and Iwasaki teach forming a target of Mo and 5 at% Nb by hot isostatic pressing at a temperature of 1250oC followed by rolling at 1150oC to yield the recrystallized microstructure that then also results in uniform film deposition.
In summary, since the combination of references Inoue and Iwasaki teaches the claim requirements of the sputter target having both the claimed composition with the microstructure defined by the particles of Nb embedded within the matrix of Mo and the sputter target being formed using similar conditions as Applicant, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting microstructure having properties of 1) the matrix of Mo having an average Mo content of greater than or equal to 92 at%; and 2) the particles of Nb being composed of a solid solution containing Mo at an average Mo content of greater than or equal to 15 at% and Nb (MPEP 2112.01, Section I).
With respect to claims 18 and 19, since the combination of references Inoue and Iwasaki teaches the claim requirements of the sputter target having both the claimed composition with the microstructure defined by the matrix of Mo with particles of Nb embedded within and the sputter target being formed using similar conditions as Applicant (as discussed above for claim 1), a prima facie case of either anticipation or obviousness has been established that Inoue also teaches the resulting microstructure having a property of the average Mo content of the particles of Nb is greater than or equal to 25 at% (MPEP 2112.01, Section I).
With respect to claim 20, since the combination of references Inoue and Iwasaki teaches the claim requirements of the sputter target having both the claimed composition with the microstructure defined by the matrix of Mo with particles of Nb embedded within and the sputter target is formed using similar conditions as Applicant (as discussed above for claim 1), a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting microstructure having a property of a forming texture in which at least one of the matrix or particles has a predominant orientation of 1) a forming direction (110); and 2) in a normal direction at least one orientation is (100) or (111) (MPEP 2112.01, Section I).
With respect to claims 21 and 22, since the combination of references Inoue and Iwasaki teaches the claim requirements of the sputter target having both the claimed composition with the microstructure defined by the matrix of Mo with particles of Nb embedded within and the sputter target is formed using similar conditions as Applicant (as discussed above for claim 1), a prima facie case of either anticipation or 
With respect to claims 23 and 24, since the combination of references Inoue and Iwasaki teaches the claim requirements of the sputter target having both the claimed composition with the microstructure defined by the matrix of Mo with particles of Nb embedded within and the sputter target is formed using similar conditions as Applicant (as discussed above for claim 1), a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting microstructure having a property of an average distance between the particles of Nb perpendicular to a forming direction is less than or equal to 50 m (MPEP 2112.01, Section I).
With respect to claims 25 and 28, since the combination of references Inoue and Iwasaki teaches the claim requirements of the sputter target having both the claimed composition with the microstructure defined by the matrix of Mo with particles of Nb embedded within and the sputter target is formed using similar conditions as Applicant (as discussed above for claim 1), a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting microstructure having a property of the matrix of Mo and the particles of Nb each being at least partially comprising a recrystallized microstructure (MPEP 2112.01, Section I).
With respect to claims 26 and 27, since the combination of references Inoue and Iwasaki teaches the claim requirements of the sputter target having both the claim 1), a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting microstructure having a property of an average grain size of the matrix of Mo is less than or equal to 60 m (MPEP 2112.01, Section I).
With respect to claim 29, modified Inoue further depicts in fig. 2 that the sputter target comprises certain portions of interfaces between the matrix [1] of Mo and the particles [2] of Nb are substantially free of oxide particles [3].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-24 and 26-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-44 of copending Application No. 15/033427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s Remarks on p. 7-16 filed 6/15/2021 are addressed below.

112 Rejections
Claim 17 has been amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.
Claim 22 has been amended to refer to “the average aspect ratio” from claim 21; this previous 2nd paragraph rejection is withdrawn.
Claim 24 has been amended to depend from claim 17; this previous 2nd paragraph rejection is withdrawn.

102 Rejections
On p. 6-12, Applicant’s arguments are directed process limitations, whereas the present claims are to product limitations, with determination of patentability being based on the product itself (MPEP 2113, Section I). Furthermore Applicant's arguments rely upon product features (i.e., forged tube targets, mixed crystal composition, suppressed or devoid of oxides) from the process which are not recited in the rejected claim 17.  
Applicant’s arguments on p. 12-14 with respect to claim 17 have been considered but are moot because the arguments do not apply to the new combination of references Inoue and Iwasaki being applied in the current rejection.
	
Double Patenting Rejections
On p. 14-17, Applicant argues that the copending application is distinct from the present claims since the copending application requires 1) carbon and oxygen; and 2) may only be a single homogenous phase.
The Examiner respectfully disagrees since 1) the present claims do not explicitly exclude carbon and oxygen; and 2) the term ‘may’ does not mean the single homogenous phase is necessarily present. Thus the claims of the copending application still read on the present claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7,255,757 is relevant for teaching an x-ray target (which is fully capable of being used as a sputter target) comprising a nanocomposite homogenously dispersed in a Mo-based metallic matrix, wherein the nanocomposite is in a range of about 2-20 vol%, and includes Nb and/or Ta.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL A BAND/Primary Examiner, Art Unit 1794